Citation Nr: 0605733	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-14 346A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an eye disorder.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1994 to 
August 1997.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claim of entitlement to 
service connection for an eye disorder.

In his September 1998 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a visiting 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  The travel Board 
hearing was scheduled for October 21, 2004, but the veteran 
failed to appear for it.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d), 
(2005).

Also in his substantive appeal, the veteran referred to an 
additional claim for service connection for ingrown hairs on 
his face with resulting bumps and skin discoloration.  But 
the RO since has granted this claim for 
pseudofolliculitis barbae in a June 2003 decision, and the 
veteran has not appealed either the rating or effective date 
assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating the veteran must separately appeal these 
downstream issues).  Consequently, the only claim presently 
on appeal concerns his purported eye disorder.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran currently has an eye disorder that is 
causally or etiologically related to his service in the 
military.


CONCLUSION OF LAW

The veteran's eye disorder was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In this case at hand, the veteran was sent VCAA letters in 
June 2002 and December 2003.  Both letters explained the type 
of evidence required to substantiate a claim of entitlement 
to service connection and indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letters nonetheless explained that 
he should identify and/or submit any supporting evidence.  
And in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
the Court held that requesting additional evidence supportive 
of the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that 
the error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  

The content of the June 2002 and December 2003 VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).



The RO sent the June 2002 and December 2003 VCAA letters 
after the initial adjudication of the claim in November 1997.  
So this did not comply with the requirement that VCAA notice 
precede the initial RO adjudication.  But bear in mind the 
initial decision occurred before the VCAA even existed.  And 
in Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question - because the VCAA did not yet 
exist when the RO initially adjudicated the claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.

Here, the June 2002 and December 2003 VCAA notices provided 
the veteran with ample opportunity to respond before his 
appeal was certified to the Board.  And he has not indicated 
that he has any additional relevant evidence to submit or 
which needs to be obtained.  He failed to report for his 
travel Board hearing scheduled for October 2004, when he 
perhaps could have identified additional evidence that needs 
to be obtained.  So under these circumstances, the Board 
finds that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" 
so as to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's March 1994 Report of Medical History for 
purposes of enlistment indicates he denied experiencing eye 
problems.  An associated Applicant Medical Prescreening Form 
indicates he likewise denied sustaining any eye injuries or 
experiencing any illness.  The contemporaneous Report of 
Medical Examination shows that clinical evaluations of his 
eyes and pupils, including visual acuity and refraction, were 
normal.  His ophthalmoscopic and ocular motility evaluations 
were also normal.  His distance vision was 20/200 
bilaterally, corrected to 20/25 in the right eye and 20/20 in 
the left eye.  His near vision was 20/200 in the right eye 
and 20/30 in the left eye, corrected to 20/20 and 20/25, 
respectively.

In June 1994, the veteran's unaided visual acuity was 20/100 
in the right eye and 20/40 in the left eye.  

In March 1997, the veteran was seen by the eye clinic for a 
general optometry evaluation.

According to his June 1997 Report of Medical History for 
purposes of separation, the veteran denied experiencing eye 
problems, but he reported wearing glasses or contact lenses 
and had vision in both eyes.  It was indicated he might need 
an optometry examination.  The contemporaneous Report of 
Medical Examination indicates that clinical evaluations of 
his visual acuity and refraction, pupils, and ocular motility 
were all normal, as was his ophthalmoscopic evaluation.  His 
right eye distance vision was 20/100 - corrected to 20/20, 
and his left eye distance vision was 20/40, corrected to 
20/20.  His military service ended in August 1997.

The veteran was afforded a VA visual examination in 
connection with his claim of entitlement to service 
connection in September 1997.  According to that report, upon 
examination, he had uncorrected right eye near vision of 
20/25, corrected to 20/20-, and uncorrected left eye near 
vision of 20/20-, corrected to the same.  He also had 
uncorrected right eye distance vision of 20/80, corrected to 
20/20, and uncorrected left eye distance vision of 20/60, 
corrected to 20/20.  The diagnoses were refractive error and 
conjunctivitis.

There is no persuasive medical nexus evidence of record 
indicating the veteran's eye disorder, if any, resulted from 
his military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  While the Board acknowledges that he 
underwent general optometry evaluations related to his 
defective vision, the medical evidence of record indicates he 
had defective vision when entering the military, and that his 
vision actually may have improved during service - as 
opposed to got worse.   See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  More significantly, the 
VA examiner concluded the veteran's defective vision is due 
to a refractive error.  See 38 C.F.R. §§ 3.303(c), 4.9 
(refractive error is considered a congenital or developmental 
defect, so it is not considered a disease for purposes of VA 
disability compensation and, consequently, cannot be service 
connected as a matter of law).  See, too, Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The only possible exception is if 
there is probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  However, the 
medical evidence of record does not demonstrate that the 
veteran's vision worsened as a result of a superimposed 
injury or illness during service.  Indeed, to the contrary, 
his service medical records, including the report of his 
separation examination, are entirely unremarkable for 
evidence of any eye injuries or illnesses.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 
2, 1999).  

Likewise, the veteran's conjunctivitis, as diagnosed by the 
September 1997 VA examiner, appears to be an acute condition 
and was not associated with his active military service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  See also 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
Hence, there is no etiological basis for linking the 
conjunctivitis to his military service, either.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board also sees that the RO attempted to assist the 
veteran in proving he has an eye disorder as a result of his 
military service, by requesting relevant medical evidence.  
But he did not respond to the RO's numerous requests for more 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  



So, in short, the only evidence portending that the veteran's 
eye disorder is in any way related to his service in the 
military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for an eye disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


